DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 09/26/2022 are under consideration.
Claims 4-13 and 15 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn Rejections
The rejection of claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of Applicant’s amendment. 
The rejection of claims 6 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of Applicant’s amendment. 
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.

Response to Arguments
Applicant’s arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant has argued Maitra, example 1, makes no mention of the recited sealing limitation. Applicant has argued that the step of sealing is not found in the prior art is not insignificant since the claimed invention provides a robust one pot free radical polymerization method to yield negatively charged crosslinking polymer that is not presented in the references.
This argument is unpersuasive. 
It is acknowledged that claim 4 includes the limitation of a container bubbled with gas before sealing. However, claim 4 does not positively recite a step of sealing as part of the method. It is not clear when the container is sealed because, e.g., an initiator is added in step c). In addition, it is noted that Krieg teaches polymerizing oligoethylene glycol acrylate and acrylic acid in a capped vial, i.e., a vial that is sealed (Krieg, e.g., pg. 1671, c2: Block copolymerization of AA and OEGA480 via RAFT). In response to Applicant’s argument that the claimed invention provides a one pot free radical polymerization method to yield negatively charged crosslinking polymers, it is noted that one skilled in the art would consider Krieg’s method a one pot method since the polymerization is carried out in, e.g., a single capped vial. Krieg teaches the polymerization is a radical polymerization technique (Krieg, e.g., Abstract). 
It is acknowledged that Krieg does not expressly teach a crosslinker. However, Maitra cures this defect. The skilled artisan would have been motivated to prepare a polymer comprising the monomers of Krieg using the steps and crosslinkers of Maitra to enable a method of polymerization for drug delivery. The skilled artisan would have been motivated to modify the polymerization with a crosslinker such as methylenebisacrylamide so that the polymer retains a particular form in aqueous medium, e.g., particles which can be used as a carrier for a drug.

Applicant has argued the claimed invention differs from the prior art is the monomer used. Applicant has argued the claimed invention uses poly(oligoethylene glycol monoacrylate) as the monomer. Applicant has argued Krieg uses oligoethylene glycol diacrylate. Applicant has argued this difference is meaningful as the claimed invention incorporates charges into the delivery system by introducing AA component. Applicant has argued such change can provide access to larger pore size and negative charges for protein delivery based on the isoelectric point of the protein different from the existing patent.
This argument is unpersuasive. It is not agreed that Krieg uses oligoethylene glycol diacrylate. Nowhere does Krieg appear to use the term diacrylate. The oligoethylene glycol acrylate used in Krieg appears to be monoacrylate as claimed. In response to Applicant’s argument that the claimed invention incorporates charges into the delivery system by introducing AA component, it is noted that Krieg teaches incorporating AA into the polymer. 

Claim Objections
Claim 1 is objected to for the following informalities: 
“An” in line 1 between “producing” and “hydrogel” should be “a”.
In line 6, “a” should be inserted between “using” and “dialysis”.
In line 6, “a” should be changed to “the” between “into” and “form”.
In line 6, “a” should be inserted between “of” and “dry”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg, Polymer Chemistry, 1, 2010 in view of Maitra, US 6322817 B1.
Krieg teaches water soluble polymers based on acrylic acid and oligoethylene glycol acrylate (Krieg, e.g., pg. 1671, c2:¶ 2-3, random copolymer and block copolymer). These appear to be the same polymers upon which the presently claimed hydrogel is based. Krieg teaches the polymers having utility in drug-delivery systems (Krieg, e.g., pg. 1669, c1:¶ 1). Krieg teaches the polymers capable of absorbing moisture and have the property of water uptake (Krieg, e.g., abstract). Krieg suggests the water soluble polymers may be crosslinked and in the form of a gel (Krieg, e.g., pg. 1670, c1:¶ 2, Water uptake properties of polymers…). 
Krieg teaches a method for preparing the gel comprising combining oligoethylene glycol acrylate and acrylic acid (Krieg, e.g., abstract, pg. 1670, c1, ¶ 3 and ¶ bridging pp1674-1675). Different methods are taught for random polymerization (Krieg, e.g., pg. 1671, c2:¶ 3) or block copolymerization (Krieg, e.g., pg. 1671, c2:¶ 3). Steps include combining the monomers AA and OEGA with initiator, purging with argon for 60 min., heating, and terminating polymerization by cooling (cold ethyl acetate).
Krieg does not expressly teach the reaction mixture comprising N,N’-methylene bis(acrylamide) and water.
Krieg does not expressly teach the method including the steps of incubating, performing one or more evacuate refill cycles, terminating by cooling, dialyzing against water using a dialysis membrane, lyophilizing into a form of dry gel, and swelling said gel to form an injectable anionic hydrogel. 
Maitra teaches methods for preparing particles of copolymer micelles for drug delivery (Maitra, e.g., Abstract, claims). Maitra teaches a process including the steps of combining monomers and crosslinking agent in an aqueous medium, adding an initiator, subjecting the mixture to polymerization in the presence of an inert gas, purifying the particles by dialysis to remove monomers and unreacted materials, lyophilizing the particles to obtain a solid powder, and reconstituting the particles in a medium suitable for administration (Maitra, e.g., c3:16-43). 
Reconstituting the particles in a medium suitable for administration corresponds to the claimed step of swelling said gel to form an injectable anionic hydrogel. 
Maitra, e.g., Example 1, teaches the method including the step of bubbling gas into water containing monomers and methylene bis acrylamide crosslinker for half an hour before adding the initiator, ammonium persulfate (Maitra, e.g., c5:example 1). The claimed step of incubating reads on the period of time before the initiator is added while deaerating with nitrogen.
Maitra teaches the method including the step of continuing the bubbling of nitrogen for the entire reaction time (Maitra, e.g., Example 1) which meets the limitation of performing one or more evacuate-refill cycles. Since the purpose for bubbling nitrogen gas is to deaerate the reaction mixture this means the nitrogen is evacuating any air present dissolved in the reaction mixture while continuously refreshing the nitrogen, i.e., evacuate-refill cycle. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a polymerization method as known from Krieg using polymerizing steps known from Maitra to enable drug delivery with a reasonable expectation of success. The skilled artisan would have been motivated to prepare a polymer comprising the monomers of Krieg using the steps and crosslinkers of Maitra to enable a method of polymerization for drug delivery. The skilled artisan would have been motivated to modify the polymerization with a crosslinker such as methylenebisacrylamide so that the polymer retains a particular form in aqueous medium, e.g., particles which can be used as a carrier for a drug. The skilled artisan would have had a reasonable expectation of success since both documents teach methods for preparing polymers for drug delivery.
Krieg and Maitra do not use the term hydrogel. However, the references teach a crosslinked polymer made from the claimed monomers which is reconstituted in a suitable medium for human administration. This appears to be a hydrogel.
Applicable to claim 5: the hydrogel produced by the method suggested by the combined teachings of Krieg and Maitra appears to be injectable since Maitra teaches the method results in a polymer which is suitable for administration.
Applicable to claim 6: Maitra teaches the hydrogel having a particle form, e.g., spherical in shape which appears to meet the limitation of disk shape. See Maitra, e.g., c1:40-47.
Applicable to claim 7: Maitra teaches the initiator is ammonium persulfate.
Applicable to claims 9-10: Maitra teaches the amount of crosslinker affects the crosslinking of the polymer, and in turn the compactness of the network formed. The compactness of the network has a direct bearing on the drug entrapment and consequently drug release from the particles. See Maitra, e.g., c3:50-60. It would have been obvious to optimize the amount of crosslinker relative to the monomer content using the guidance in Maitra to achieve desired drug release kinetics with a reasonable expectation of success. Claims 9-10 do not require a specific ratio, and the prior art teaches optimizing the ratio claimed.
Accordingly, the subject matter of instant claims 4-7 and 9-10 would have been prima facie obvious to one skilled in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 4-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg, Polymer Chemistry, 1, 2010 in view of Maitra, US 6322817 B1 and Ende, Journal of Controlled Release, 48, 1997.
The teachings of Krieg and Maitra enumerated above apply here. The combined teachings of Krieg and Maitra teach a method according to claim 1. The combined teachings of Krieg and Maitra do not teach the method further comprising the step of bonding one or more positively charged proteins to the injectable hydrogel by electrostatic interactions.
Ende teaches crosslinked hydrogels composed of polyacrylate useful for protein delivery (Ende, e.g., Abstract). Ende teaches loading the hydrogel with a protein (Ende, e.g., pg. 49, 2.4 Solute loading into hydrogels for dissolution studies). Ende teaches hydrogels in the form of disks (Ende, e.g., pg. 49, 2.4 Solute loading into hydrogels for dissolution studies). Ende teaches the charge density due to poly acrylic acid relates to the amount of cationic drug molecules the hydrogel can incorporate, greater charge on the polymer (increased pH) results in higher concentration of cationic drug loaded into the hydrogel (Ende, e.g., pg. 51: 3.1.1 Effect of solute loading on solute release). 
Ende teaches the rate of release in pH 7 media increased as the loading solution pH increased from 5 to 7 as shown in Fig. 2 (Ende, e.g., pg. 51, section 3.1.1). This means the kinetics of drug release are related to the amount of acrylic acid relative to total monomer since a higher amount of drug is loaded with an increased amount of anionically charged acrylate. 
It would have been obvious before the filing date of the presently claimed invention to modify a method for polymerizing acrylic acid and oligoethylene glycol with a crosslinker as taught by the combined teachings of Krieg and Maitra by including a step of loading a cationic protein as known from Ende with a reasonable expectation of success.  The skilled artisan would have been motivated to make this modification to enable drug delivery from the hydrogel. The skilled artisan would have had a reasonable expectation of success since Ende teaches insulin can be loaded into hydrogels containing acrylic acid groups like those of Krieg and Maitra. 
Accordingly, the subject matter of instant claims 4-7 and 9-13 would have been prima facie obvious before the effective filing date of the claimed invention, absent evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krieg, Polymer Chemistry, 1, 2010 in view of Maitra, US 6322817 B1 and Ende, Journal of Controlled Release, 48, 1997 as applied to claims 4-7 and 9-13 above and further in view of Kurisawa, US 20160213787 A1 as evidenced by ThermoFisher Scientific 2022.
The combined teachings of Krieg, Maitra, and Ende enumerated above teach the method comprising a step of dialyzing the polymer to remove unreacted monomers etc. 
The combined teachings of Krieg, Maitra, and Ende do not expressly teach the molecular weight cut off of the dialysis membrane is 2 kDa. 
However, this is within the range suggested by the prior art as evident from the teachings of Kurisawa.
Kurisawa teaches the molecular weight cut off for a dialysis membrane for purification of polymeric species may have a given cutoff of from about 1000 to about 5000 Da (Kurisawa, e.g., 0062). The molecular weight cutoff will be determined based on the molecular weight of the monomers removed since the cutoff is the lower limit of molecular weight species able to pass through the membrane. See ThermoFisher, pg. 1, Fig. 1.
It would have been obvious before the filing date of the presently claimed invention to modify a method as understood from Krieg, Maitra, and Ende by using a dialysis membrane having a molecular weight cutoff ranging from 1-5 kDa to remove unreacted monomers and toxic species from after polymerization as suggested in Maitra with a reasonable expectation of success. Since Maitra teaches the method including the step of dialyzing the polymer the skilled artisan would have been motivated to use a known dialysis membrane, e.g., having a cutoff range as known from Kurisawa, with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since the monomers of Krieg are all less than the molecular weight cutoff of the membranes known from Kurisawa.
Accordingly, the subject matter of instant claims 4-13 would have been prima facie obvious before the filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615              



/SUSAN T TRAN/Primary Examiner, Art Unit 1615